Russell, C. J.
When this case was formerly before this court upon the question as to the correctness of a judgment overruling a general demurrer to the plaintiff’s petition (13 Ga. App. 781, 80 S. E. 29), the court said, “The question of comparative negligence raised by the pleadings presents issues of fact which can properly be determined only by a jury.” The plaintiff offered testimony to sustain all the material allegations of her petition, and, the jury having returned a verdict in her favor, this court can not interfere therewith. Judgment affirmed. ■